      Case 2:20-cv-08953-FMO-PVC Document 47 Filed 12/29/20 Page 1 of 1 Page ID #:500




                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
 Case No.        2:20-cv-08953-ODW-(PVCx)                                 Date   December 29, 2020
 Title           Vanessa Bryant et al v. Island Express Helicopters, Inc. et al


 Present: The Honorable          Otis D. Wright II, United States District Judge
                Sheila English                               Not reported                        N/A
                Deputy Clerk                         Court Reporter / Recorder                 Tape No.
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                            Not present
 Proceedings (In Chambers):AMENDED

     For good cause shown, the Court orders that the date for the Rule 26(f) Scheduling
Conference shall be continued from January 25, 2021, to March 22, 2021, at 1:30 p.m.

         IT IS SO ORDERED.

                                                                                    :     00
                                                   Initials of Preparer   SE




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 1 of 1
